[a1042018borgwarnerrsuawa001.jpg]
Exhibit 10.4 BORGWARNER INC. 2018 STOCK INCENTIVE PLAN Stock Units Award
Agreement – Non-U.S. Directors THIS Award Agreement (the “Agreement”) dated as
of April 25, 2018, by and between BORGWARNER INC., a Delaware corporation (the
“Company”), and , a non-employee member of the Company’s Board of Directors (the
“Board”) resident in Sweden (the “Director”), is entered into as follows:
WITNESSETH: WHEREAS, the Company has established the BorgWarner Inc. 2018 Stock
Incentive Plan (the “Plan”), a copy of which is attached hereto or which has
been previously provided to the Director; WHEREAS, the Corporate Governance
Committee of the Board has determined that the Director be granted Stock Units
pursuant to the terms of the Plan and the terms of this Agreement, and the Board
has approved such recommendation. NOW, THEREFORE, in consideration of the
foregoing and the mutual covenants hereinafter set forth: 1. Award of Stock
Units. The Company hereby awards to the Director on this date, 2,457 Stock
Units. Each Stock Unit awarded hereunder represents a contingent right to
receive one share of the Company’s common stock, par value $.01 (“Stock”), upon
satisfaction of the conditions for vesting as provided in paragraph 4 of this
Agreement and subject further to the terms of the Plan and the additional terms
and conditions of this Agreement (the “Award”). 2. Stock Units. The Company
shall credit the Director’s Stock Units to a Stock Units account established and
maintained for the Director on the books of the Company payable in shares or
cash. The account shall constitute the record of the Stock Units awarded to the
Director under this Agreement, is solely for accounting purposes, and shall not
require a segregation of any Company assets. 3. Dividend Equivalents. If the
Company pays any cash or other dividend or makes any other distribution in
respect of the Stock before the Stock Units are settled in accordance with
paragraph 7 of this Agreement, then the Director’s account shall be credited
with an additional number of Stock Units (including fractions thereof)
determined by multiplying (i) the number of Stock Units credited to the Director
on the dividend record date by (ii) the dividend paid on each share of Stock,
and dividing the result of such multiplication by (iii) the Fair Market Value of
a share of Stock on the dividend payment date. Credits shall be made effective
as of the date of the dividend or other distribution in respect of the Stock.
Dividend equivalents credited to the Director’s account shall be subject to the
same Page 1 of 8 4811-4098-0578.3



--------------------------------------------------------------------------------



 
[a1042018borgwarnerrsuawa002.jpg]
Exhibit 10.4 restrictions as the Stock Units in respect of which the dividends
or other distribution were credited, including, without limitation, the Award’s
vesting conditions and distribution provisions. 4. Vesting of Stock Units.
Subject to the terms and conditions of this Agreement and to the provisions of
the Plan, the Stock Units shall vest in accordance with the following schedule:
Date Vested Percentage April 25, 2019 100% of the Awarded Units 5. Forfeiture of
Stock Units. Upon the Director’s Termination of Employment as a member of the
Board, any unvested Stock Units shall be forfeited by the Director as of the
termination date; provided, however, that in the event that Director terminates
service as a member of the Board by reason of Retirement, the Compensation
Committee shall have the discretion to accelerate the vesting of the Stock
Units, in whole or in part. For purposes of the foregoing, if the Director is a
local national of a country that is a member of the European Union, the grant of
the Stock Units and the terms and conditions governing the Award are intended to
comply with the age discrimination provisions of the EU Equal Treatment
Framework Directive, as implemented into local law (the “Age Discrimination
Rules”). To the extent a court or tribunal of competent jurisdiction determines
that any provision of the Award is invalid or unenforceable, in whole or in
part, under the Age Discrimination Rules, the Company, in its sole discretion,
shall have the power and authority to revise or strike such provision to the
minimum extent necessary to make it valid and enforceable to the full extent
permitted under local law. 6. Change in Control. In the event of a Change in
Control, this Award shall be treated in accordance with Section 15 of the Plan.
7. Delivery of Stock. The Company shall deliver Stock to the Director in
settlement of the Stock Units awarded by this Agreement equal to the number of
the Director's vested Stock Units (including any additional Stock Units acquired
as a result of dividend equivalents that have vested). Payment shall be made to
the Director as soon as practicable on or after the specified vesting date, but
in no event no later than December 31 of the year following the year in which
the Stock Units vest. Notwithstanding the foregoing, the Company may, in its
sole discretion, settle the Stock Units (a) in the form of a cash payment, or
(b) in the form of Stock but require the Director to immediately sell such Stock
(in which case this Agreement shall serve as the Director’s authorization for
such sale of Stock). Page 2 of 8 4811-4098-0578.3



--------------------------------------------------------------------------------



 
[a1042018borgwarnerrsuawa003.jpg]
Exhibit 10.4 8. Acquisition of Stock Units For Investment Purposes Only. By his
or her signature hereto, the Director hereby agrees with the Company as follows:
a. The Director is acquiring the Stock Units covered by this Award and the
Shares issued under this Award for investment purposes only and not with a view
to resale or other distribution thereof to the public in violation of the
Securities Act of 1933, as amended (the “1933 Act”), and shall not dispose of
any of the Shares issued under this Award in transactions which, in the opinion
of counsel to the Company, violate the 1933 Act, or the rules and regulations
thereunder, or any applicable state securities or “blue sky” laws; b. If any of
the Shares issued under this Award shall be registered under the 1933 Act, no
public offering (otherwise than on a national securities exchange, as defined in
the Exchange Act) of any such Shares shall be made by the Director (or any
person) under such circumstances that he or she (or any other such person) may
be deemed an underwriter, as defined in the 1933 Act; and c. The Company shall
have the authority to endorse upon the certification or certificates
representing the Shares covered by this Award such legends referring to the
foregoing restrictions. 9. Repatriation; Compliance with Laws. The Director
agrees, as a condition of the grant of the Stock Units, to repatriate all
payments attributable to the Stock Units and/or cash acquired under the Plan
(including, but not limited to, dividends, dividend equivalents, and any
proceeds derived from the sale of the Stock acquired pursuant to the Stock
Units) in accordance with all foreign exchange rules and regulations applicable
to the Director. In addition, the Director also agrees to take any and all
actions, and consent to any and all actions taken by the Company and its
subsidiaries and Affiliates, as may be required to allow the Company and its
subsidiaries and Affiliates to comply with all laws, rules and regulations
applicable to the Director. Finally, the Director agrees to take any and all
actions as may be required to comply with the Director’s personal legal and tax
obligations under all laws, rules and regulations applicable to the Director.
10. Nontransferability. The Stock Units awarded under this Agreement, and any
rights and privileges pertaining thereto, are not subject to anticipation,
alienation, sale, transfer, assignment, pledge, or encumbrance by the Director
or by the Director's beneficiary, in any manner, by operation of law or
otherwise, and shall not be subject to execution, attachment or similar process.
11. No Rights as a Stockholder. Prior to the actual delivery of Stock to the
Director in settlement of the Stock Units awarded and vested hereunder (if any),
the Page 3 of 8 4811-4098-0578.3



--------------------------------------------------------------------------------



 
[a1042018borgwarnerrsuawa004.jpg]
Exhibit 10.4 Director shall have no rights as a stockholder with respect to the
Stock Units or any underlying Stock. 12. No Right to Continued Service. Nothing
contained in the Plan or this Agreement shall confer upon the Director any right
to continue as a member of the Board. 13. Discretionary Nature of Plan; No
Vested Rights. The Director acknowledges and agrees that the Plan is
discretionary in nature and limited in duration and may be amended, cancelled,
or terminated by the Company, in its sole discretion, at any time. The grant of
the Stock Units under the Plan is a one-time benefit and does not create any
contractual or other right to receive an award or benefits in lieu of Stock
Units in the future. Future awards, if any, will be at the sole discretion of
the Company, including, but not limited to, the form and timing of an award, the
number of shares of Stock subject to the award, and the vesting provisions. 14.
Private Placement. The grant of the Stock Units is not intended to be a public
offering of securities in the Director’s country of residence but instead is
intended to be a private placement. As a private placement, the Company has not
submitted any registration statement, prospectus or other filings with the local
securities authorities (unless otherwise required under local law), and the
grant of the Stock Units is not subject to the supervision of the local
securities authorities. 15. Consent to Collection, Processing and Transfer of
Personal Data. Pursuant to applicable personal data protection laws, the Company
hereby notifies the Director of the following in relation to the Director’s
personal data and the collection, processing and transfer of such data in
relation to the Company’s grant of this Award and the Director’s participation
in the Plan. The collection, processing and transfer of the Director’s personal
data is necessary for the Company’s administration of the Plan and the
Director’s participation in the Plan. The Director’s denial and/or objection to
the collection, processing and transfer of personal data may affect the
Director’s participation in the Plan. As such, the Director voluntarily
acknowledges and consents (where required under applicable law) to the
collection, use, processing and transfer of personal data as described herein.
The Company holds certain personal information about the Director, including
name, home address and telephone number, date of birth, social security number
or other tax identification number, nationality, job title, any shares of Stock
or directorships held in the Company, details of all Stock Units, or any other
entitlement to shares of Stock awarded, canceled, purchased, vested, unvested or
outstanding in the Director’s favor, for the purpose of managing and
administering the Plan (“Data”). The Data may be provided by the Director or
collected, where lawful, from third parties, and the Company will process the
Data for the exclusive purpose of implementing, administering and managing the
Director’s participation in the Plan. The Data processing will take place
through electronic and non-electronic means according to logic and procedures
strictly Page 4 of 8 4811-4098-0578.3



--------------------------------------------------------------------------------



 
[a1042018borgwarnerrsuawa005.jpg]
Exhibit 10.4 correlated to the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Director’s country of residence. Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought. Data will be
accessible within the Company’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for the Director’s participation in the Plan. The Company will transfer
Data as necessary for the purpose of implementation, administration and
management of the Director’s participation in the Plan, and the Company may
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, or elsewhere throughout the world,
such as the United States. The Director hereby authorizes (where required under
applicable law) them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for purposes of implementing, administering and
managing the Director’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of shares of Stock on the Director’s behalf to a
broker or other third party with whom the Director may elect to deposit any
shares of Stock acquired pursuant to the Plan. The Director may, at any time,
exercise his or her rights provided under applicable personal data protection
laws, which may include the right to (a) obtain confirmation as to the existence
of the Data, (b) verify the content, origin and accuracy of the Data, (c)
request the integration, update, amendment, deletion, or blockage (for breach of
applicable laws) of the Data, and (d) to oppose, for legal reasons, the
collection, processing or transfer of the Data which is not necessary or
required for the implementation, administration and/or operation of the Plan and
the Director’s participation in the Plan. The Director may seek to exercise
these rights by contacting the Company’s Legal Department. 16. Terms of the Plan
Shall Govern. The Award is made pursuant to, and is subject to, the Plan,
including, without limitation, its provisions governing a Change in Control and
Cancellation and Rescission of Awards. In the case of any conflict between the
Plan and this Agreement, the terms of the Plan shall control. Unless otherwise
indicated, all capitalized terms contained in this Agreement shall have the
meaning assigned to them in the Plan. 17. Tax and Social Insurance Contributions
Withholding. Regardless of any action the Company may take with respect to any
or all income tax or other tax-related items pertaining to the Stock Units
(“Tax-Related Items”), the Director acknowledges that the ultimate liability for
all Tax-Related Items legally due by the Director is and remains the Director’s
responsibility and that the Company (i) Page 5 of 8 4811-4098-0578.3



--------------------------------------------------------------------------------



 
[a1042018borgwarnerrsuawa006.jpg]
Exhibit 10.4 makes no representations or undertakings regarding the treatment of
any Tax- Related Items in connection with any aspect of the Stock Units,
including the grant of the Stock Units, the vesting of the Stock Units, the
subsequent sale of any Stock acquired pursuant to the Stock Units and the
receipt of any dividends or dividend equivalents; and (ii) does not commit to
structure the terms of the grant or any aspect of the Stock Units to reduce or
eliminate the Director’s liability for Tax-Related Items. Prior to the delivery
of the Stock upon the vesting of the Stock Units, if any taxing jurisdiction
requires withholding of Tax-Related Items, the Company may withhold a sufficient
number of whole shares of Stock otherwise issuable upon the vesting of the Stock
Units that have an aggregate Fair Market Value not to exceed the maximum
statutory Tax-Related Items required to be withheld with respect to the Shares.
The cash equivalent of the Shares withheld will be used to settle the obligation
to withhold the Tax-Related Items (determined by reference to the Fair Market
Value of the Stock on the applicable vesting date. No fractional shares of Stock
will be withheld or issued pursuant to the grant of the Stock Units and the
issuance of Stock hereunder. 18. Electronic Delivery. The Company may, in its
sole discretion, decide to deliver any documents related to the Stock Units
granted to the Director under the Plan by electronic means. The Director hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company. 19.
English Language. The Director acknowledges and agrees that it is the Director’s
express intent that this Agreement, the Plan and all other documents, notices
and legal proceedings entered into, given or instituted pursuant to the Stock
Units be drawn up in English. If the Director has received this Agreement, the
Plan or any other documents related to the Stock Units translated into a
language other than English, and if the meaning of the translated version is
different than the English version, the English version shall control. 20.
Additional Requirements. The Company reserves the right to impose other
requirements on the Stock Units, any shares of Stock acquired pursuant to the
Stock Units, and the Director’s participation in the Plan, to the extent the
Company determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local law or to facilitate the
administration of the Plan. Such requirements may include (but are not limited
to) requiring the Director to sign any agreements or undertakings that may be
necessary to accomplish the foregoing. 21. Governing Law. The Award made and
actions taken under the Plan and this Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without taking
into account its conflict of laws provisions. Page 6 of 8 4811-4098-0578.3



--------------------------------------------------------------------------------



 
[a1042018borgwarnerrsuawa007.jpg]
Exhibit 10.4 22. Binding Effect. Subject to the limitations stated above, this
Agreement shall be binding upon and inure to the benefit of the parties’
respective heirs, legal representatives successors and assigns. 23. Change in
Capital or Corporate Structure. In the event of any merger, reorganization,
consolidation, recapitalization, stock dividend, stock split, extraordinary
distribution with respect to the Stock, other change in corporate structure
affecting the Stock or any other event, which other event the Compensation
Committee determines necessitates an adjustment to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
hereunder, this Agreement shall be adjusted pursuant to Section 4.4 of the Plan.
24. Entire Agreement. This Agreement is the entire agreement between the parties
hereto, and all prior oral and written representations are merged into this
Agreement. The headings in this Agreement are inserted for convenience and
identification only and are not intended to describe, interpret, define or limit
the scope, extent, or intent of this Agreement or any provision hereof. 25.
Notices. Any notice or other communication required or permitted under this
Agreement must be in writing and must be delivered personally, sent by
certified, registered or express mail, or sent by overnight courier, at the
sender's expense. Notice shall be deemed given when delivered personally or, if
mailed, three days after the date of deposit in the United States mail or, if
sent by overnight courier, on the regular business day following the date sent.
Notice to the Company should be sent to Attention: Vice President, Human
Resources, BorgWarner World Headquarters, 3850 Hamlin Road, Auburn Hills, MI,
USA 48326. The Company may change the person and/or address to whom the Director
must give notice under this paragraph by giving the Director written notice of
such change, in accordance with the procedures described above. Notices to or
with respect to the Director shall be directed to the Director, or to the
Director's executors, personal representatives or distributees, if the Director
is deceased, or the assignees of the Director, at the Director's last home
address on the records of the Company. 26. Amendment of the Agreement. Except as
otherwise provided in the Plan, the Company and the Director may amend this
Agreement only by a written instrument signed by both parties. 27. Counterparts.
This Agreement may be executed in one or more counterparts, all of which
together shall constitute but one agreement. Page 7 of 8 4811-4098-0578.3



--------------------------------------------------------------------------------



 
[a1042018borgwarnerrsuawa008.jpg]
Exhibit 10.4 IN WITNESS WHEREOF, BORGWARNER INC. and the Director have executed
this Agreement to be effective as of the date first written above. BORGWARNER
INC. By: Title: Executive Vice President, Chief Human Resources Officer I
acknowledge receipt of a copy of the Plan (either as an attachment hereto or
that has been previously received by me) and that I have carefully read this
Agreement and the Plan. I agree to be bound by all of the provisions set forth
in this Agreement and the Plan. Date DIRECTOR Page 8 of 8 4811-4098-0578.3



--------------------------------------------------------------------------------



 